DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/22 has been entered.
 
Applicant Admitted Prior Art
Examiner notes that Applicants discussion in [0043] applicants state “According to Starling's law, amplitude variations of the blood volume waveform may be associated with a left ventricular filling pressure (LVFP), which is a well-known early indicator of congestion.” 

Response to Arguments
With regards to the previous 112a rejection the rejection is withdrawn.
With regards to the previous 112b rejection, the rejections to claims 31, 38 and their dependents are withdrawn in view of the amendments. However, the rejection to claims 44-45 is maintained. Claim 44 was amended to state “adjusting the therapy” however neither claim 1 from which claim 44 depends nor claim 44 was amended to include a therapy prior to the “adjusting the therapy” thus it is still unclear what therapy is being adjusted.
With regards to the 101 rejection, Applicants appear to make two main arguments that the claim(s) are not considered as a whole and that changing patients therapy are dismissed as mental steps. Applicants briefly state with regards to the first argument that measuring signals are improperly dismissed as mere data gathering, Examiner disagrees. The handling of measuring elements as recited in the rejection is proper. The elements are identified and discussed. The limitations of measuring signals via sensors recited at a high level of generality amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept.  As discussed in the 101 rejection the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such the arguments are persuasive. 
For the second argument, the adjusting a patient therapy is being treated as mental step because per the only mention of adjusting the therapy in the specification which the claims are read in light of, the specification states “This information can be relayed to the cardiologist who can then adjust patient diuretic therapy to avoid a hospitalization.” ([0006]). The physician or medical professional adjusting therapy would encompass communicating therapy adjustment to patient (e.g., providing prescription note), which is nothing more than mental process involving pen and paper. Thus it is the physician or medical professional who is using their mind (ie mental step) to make the determination of the adjustment. Also there is no discussion in the specification how to determine or what specific change is made to a therapy based on the CPI, the adjusting is relying on the mental abilities of the medical personnel. If interpreted beyond what is disclosed therein then a 112a should be included for lack of written description. 
To the extent Applicant appears to be implying that Examiner did not refute that improves the technology, it is refuted in view of the scope of the meaning of the relevant portions of the MPEP. Applicants appears to argue the improvement is the measuring of tidal volume without a ventilator, however Examiner disagrees. First, tidal volume is only claimed in claims 38-42, the other claims recite a broader phrase respiratory signal which does not have to be tidal volume and as Applicant is reading in tidal volume to all claims being discussed it is improperly reading in elements.  Second, Examiner notes there is no discussion of “conventional devices” or a “ventilator” in the specification, per MPEP 716.01(c): 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor 

Third, as shown through the references recited in the previous rejections and further shown for example by Reyes (Bersain Reyes et al., "Tidal Volume and Instantaneous Respiration Rate Estimation using a Volumetric Surrogate Signal Acquired via a Smartphone Camera," in IEEE Journal of Biomedical and Health Informatics, vol. 21, no. 3, pp. 764-777, May 2017, doi: 10.1109/JBHI.2016.2532876., viewed on 6/13/2022) see the measuring of tidal volume using the same method they recite was known in the art. The prior art references including those recited previously show determining respiratory signal (tidal volume is only claimed in claim 38-42) is no claimed through various sensing modalities prior to Applicants effective filing date. For those reasons Applicants arguments are not persuasive. 

With regards to practical application on the previously added claims 44-45, the “adjusting” does not include the application/administering of any treatment for a practical application under the broadest reasonable interpretation as set forth in the rejection below. 
Even if the “adjusting” step is interpreted as administering/providing treatment to the patient, therapy is not directed any particular type of treatment. MPEP 21406.04(d)(2) states the following:
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant: (a) The Particularity Or Generality Of The Treatment Or Prophylaxis; (b) Whether The Limitation(s) Have More Than A Nominal Or Insignificant Relationship To The Exception(s); and (c) Whether The Limitation(s) Are Merely Extra-Solution Activity Or A Field Of Use.

In this case, the adjusting step does not limit the therapy to a particular type of therapy. Since the therapy as recited in claims 31-42, 44, and 45 is not directed to a particular/specific therapy that is tied to a condition/disease, there is no clear link to the judicial exception of computing congestion prediction index. Thus it does not overcome the 101 currently. 

Based on the disclosure and Figs. it appears that Applicants are using respiratory as stand in for the LVFP, thus applying/relying on the same known relationship between LVFP and SVV/PVV. Examiner notes that according to applicants own statements PPG is already included in many mobile devices and LVFP (which applicants state is a “cardinal” indicator see also admitted prior art section above) the relationship between amplitude variations of the blood volume waveform (aka stroke volume or Stroke volume variation or SVV) and LVFP is a well-known indicator would imply that that the use of this relationship is not improving the art merely restating it. The Frank-Starling curve (aka Starling's law or the Frank-Starling mechanism or Maestrini heart's law) was known prior to applicants as evidenced by at least [0081] of Rob (cited in the Final Action dated 10/26/21). Examiner also notes that LVFP is used to mean different things as evidenced by both Roger E. Peverill,“Left ventricular filling pressure(s)” — Ambiguous and misleading terminology, best abandoned, International Journal of Cardiology, Volume 191, 2015, Pages 110-113, ISSN 0167-5273,  https://doi.org/10.1016/j.ijcard.2015.04.254.

To the extent any of the arguments are based on previous arguments made by Applicants, please see the rejection dated 2/18/22 for relevant discussion. For the above reasons the arguments are considered not persuasive. The arguments are applied to the dependent claims as well they are not persuasive for the same reasons. 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 recites “adjusting the therapy”, however neither claims 1 or 44 recite a therapy before the recitation of “adjusting” thus it’s unclear what therapy is being adjusted. Furthermore, this is an antecedent basis issue as there is no previous reference to a “therapy” for the currently amended term “the therapy.” Therefore, the metes and bounds of the claims are not clearly defined and the claim is indefinite. The claims depending on these claims do not clarify this issue and are therefore also indefinite. 
Dependent claim 45 have the same deficiencies as outlined for claim 44.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 31-42 and 44-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a variation of the arterial values and computing a “prediction index” based on the respiratory value and variation value. 
The limitation of determining the magnitude of the amplitude variation of the arterial values and computing an “index” based on the variation and respiratory value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “determining”, “computing”, “comparing”, “adjusting” and “generating an alert” in the context of this claim encompasses the user manually determining a variation of arterial values and computing a simple ratio, or “index”, between the variation and the respiratory value, comparing that value to a threshold, mentally determining an appropriate adjustment (for the “adjusting” Examiner notes per the specification it appears to be recited as being performed mentally by a medical professional see [0007] including “This information can be relayed to the cardiologist who can then adjust patient diuretic therapy to avoid a hospitalization.”) and a user making alert by making a statement or performing an alert in some form. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user mentally solving (or using pen and paper to solve) for variation, for example stroke volume variation or (A-B)/((A+B)/2) or alternatively (A-B)/ABmean, where A = max SV and B = min SV (see the NPL provided and the previous rejection of claim 35); “computing” in the context of this claim encompasses the user dividing the SVV by a value for respiration; “comparing” in the context of this claim encompasses taking the divided an comparing to some other value; “adjusting” in the context of this claim encompasses a user making a mental determination of an adjustment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and using a processor to perform both the determining variation and computing steps. The limitations of “measuring”, “receiving” and “determining” a magnitude of respiratory signal are all pre-solution activity of mere data gathering; the “generating an alert” is could also be interpreted as post solution activity if generating an alert is interpreted as being performed by the processor of the mobile device. Furthermore, the processor in both determining the variation and computing steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining variation and computing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both determining variation and computing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, sensors (including pulsatile arterial ie PPG/Pulse ox etc.) and respiration (ie force sensors, optical, ecg, sound etc.) connected to a processor are known in the art: 1) Jain (US 201201320, cited previously) see [0023], [0029], [0031]-[0032] and other citations below; 2) Lux (US 20180140252, cited previously) see  [0076]-[0077], [0098] and other citations below; 3) US 20140073969 to Zou see Claim 1 and Figs. 2-3; 4) Stens, Jurre et al. “Non-invasive measurements of pulse pressure variation and stroke volume variation in anesthetized patients using the Nexfin blood pressure monitor.” Journal of clinical monitoring and computing vol. 30,5 (2016): 587-94. doi:10.1007/s10877-015-9759-7 see Data and statistical analysis section which explicitly defines a form of variation, stroke volume variation (SVV) and shows variation is known as is Pulse pressure variation (PPV); 5) Andruschenko et al. (2011). Extraction of the Diagnostic Parameters from the Pulse Plethysmogram during real-time continuous Hemodynamic Monitoring. 2011 1st Middle East Conference on Biomedical Engineering, MECBME 2011. 10.1109/MECBME.2011.5752114. see Fig. 1 and introduction discussing determining SVV and how it is a predictor of fluid responsiveness.
Therefore, the claims considered in combination/as a whole is are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090156945 in the discussion of Fig 1 see [0002]-[0003], [0031]-[0035], Examiner notes that reference includes a similar discussion to Applicants. The Frank-Starling curve “depicts the relationship between the ventricular preload state of a patient and stroke volume” [0002], a change in preload lower on the curve has a greater effect and being higher on the curve (ie flattening portion) is indicator of congestion. The applicants in ‘945 discuss it in terms of the corresponding pressures in [0031]-[0035] and recite the necessary measurements can be determined by non-invasive pulse oximetry [0038]. The measurement of ‘945 is a function of the respiration rate and “pulsatile arterial” signal; US 20120071771 a device which measurers and processes Tidal Volume and Stroke volumes on a mobile device. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792      

/UNSU JUNG/               Supervisory Patent Examiner, Art Unit 3792